DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in the limitations “extending generally in the opening and closing direction” and “extending generally obliquely to the opening and closing direction” recited in claim 2 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 is dependent on claim 2, and is rejected for substantially the same reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (Pub. No. US 2007/0201866 A1; hereafter Kihara) in view of Tanaka (Pub. No. US 2015/0109523 A1; hereafter Tanaka) and Yamaguchi et al. (Pub. No. US 2011/0129212 A1; hereafter Yamaguchi).
Regarding claim 1, Kihara discloses a blade open-close device, comprising: a base having a housing space housing a lens unit (see Kihara Fig. 3C, items A and G); a cover plate covering at least part of the base and having an opening aligned with an optical axis of the lens unit (see Kihara Fig. 3C, item 1); a blade located between the base and the cover plate (see Kihara Fig. 3C, items 7-9); a driving actuator configured to move the blade in an opening and closing direction perpendicular to the optical axis between a closing position to cover the opening and an opening position to uncover the opening (see Kihara Figs. 1 and 4, items 7-9); wherein the driving actuator includes a first yoke (see Kihara Fig. 1, item 6), a first coil wound around part of the first yoke (see Kihara Fig. 1, item 4), a first rotor magnet rotatably located adjacent to the first yoke (see Kihara Fig. 1, item 5), and a first lever including a connecting part connected to the blade, the first lever being rotatable with the first rotor magnet to move the blade (see Kihara Fig. 3C, items 5a, 5b, and 7-9).
 	Kihara does not disclose a stopper actuator located adjacent to the driving actuator in the opening and closing direction to restrict an operation of the driving actuator, and the stopper actuator includes a second yoke, a second coil wound around part of the second yoke, a second rotor magnet rotatably located adjacent to the second yoke, and a second lever rotatable with the second rotor magnet and including a restrictor movable onto a path on which the first lever in the driving actuator is movable.
	Tanaka discloses a stopper actuator located adjacent to the driving actuator to restrict an operation of the driving actuator (see Tanaka Fig. 1, item 18), and the stopper actuator includes a second yoke (see Tanaka Fig. 1, item 18b-1), a second coil wound around part of the second yoke (see Tanaka Fig. 1, item 18b-2), a second rotor magnet rotatably located adjacent to the second yoke (see Tanaka Fig. 1, items 18a-13), and a second lever rotatable with the second rotor magnet and including a restrictor movable onto a path on which the first lever in the driving actuator is movable (see Tanaka Fig. 1, items 18a-11 and Fig. 5, item 11c).
	Tanaka does not specifically disclose that the second actuator is adjacent to the first actuator in the opening and closing direction.
	Yamaguchi discloses an actuator which is adjacent to the first actuator in the opening and closing direction (see Yamaguchi Fig. 3, items 10 and 13).
	In the layout of Tanaka, the device is longer, but narrower. In the device of Yamaguchi, the opposite is true, the device is shorter but wider. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the location of the second actuator to a position adjacent to the first actuator in the opening and closing direction in order to meet the demands of the space available to the device.

 	Regarding claim 5, Kihara as modified discloses the blade open-close device according to claim 1, and further dislcoses: an attachment base holding the first coil in the driving actuator (see Kihara Fig. 6, items 1 and 4) and the second coil in the stopper actuator (see Tanaka Fig. 1, items 1, 6, and 18, which show the first and second actuators on the same base. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the actuators on the same base in order to reduce the overall thickness of the device and to reduce the number of parts required to mount the actuators.).

 Regarding claim 6, Kihara as modified discloses an electronic device (see Kihara Fig. 5A), comprising: the blade open-close device according to claim 1 (see Kihara Fig. 5A, item “S” and the rejection made with respect to claim 1, above).

Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        12/13/2022